Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 23, 2013

                                           No. 04-13-00302-CR

                                       IN RE Guillermo LARA, Jr.

                                    Original Mandamus Proceeding 1


                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On May 22, 2013, the Honorable Alvino “Ben” Morales, the respondent in this
proceeding, filed an unopposed motion for extension of time to file a response. The motion is
GRANTED IN PART. The response is due June 21, 2013.


It is so ORDERED on May 23, 2013.                                            PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court




           1
          This proceeding relates to Cause No. 2012CRB000083-L1, styled State of Texas v. Luis Heleodoro Perez,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino (Ben) Morales presiding.